Title: From Alexander Hamilton to John J. U. Rivardi, 19 February 1800
From: Hamilton, Alexander
To: Rivardi, John J. U.


          
            Sir,
            New York Feby. 19. 1800.
          
          I have received your letter of January 20th. and approve of your measures with respect to the Cloathing. Having full confidence in your correctness I have written to the Secretary of War recommending concerning the payment of the expences incurred in transporting them from Oswego to Niagara I must however observe that 150 dollars appears to me to be a very high charge.
          Drawing for money is to be avoided as much as possible, but should when peculiar circumstances demand it render it unavoidable it must be for similar objects upon James Miller Deputy Quarter Master at Philadelphia instead of the Secretary of War
          with true consideration I am Sir Your obed servt.
          Major Rivardi
        